Order                                                                              Michigan Supreme Court
                                                                                         Lansing, Michigan

  April 1, 2016                                                                            Robert P. Young, Jr.,
                                                                                                      Chief Justice

                                                                                            Stephen J. Markman
  153046(14)                                                                                     Brian K. Zahra
                                                                                         Bridget M. McCormack
                                                                                               David F. Viviano
                                                                                           Richard H. Bernstein
  ATTORNEY GRIEVANCE COMMISSION,                                                                 Joan L. Larsen,
                                                                                                           Justices
           Plaintiff,

  v                                                             SC: 153046

  ATTORNEY DISCIPLINE BOARD,
             Defendant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant to file a written response to
  the reply briefs is GRANTED. The response submitted on March 30, 2016, is accepted
  for filing.




                        I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 April 1, 2016